Dillon K. v Northern Blvd. 4818, LLC (2018 NY Slip Op 03803)





Dillon K. v Northern Blvd. 4818, LLC


2018 NY Slip Op 03803


Decided on May 29, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 29, 2018

Friedman, J.P., Gische, Tom, Kern, Singh, JJ.


6690 156625/12

[*1]Dillon K., etc., et al., Plaintiffs-Appellants,
vNorthern Blvd. 4818, LLC, et al., Defendants-Respondents.


Mark L. Lubelsky & Associates, New York (Josef K. Mensah of counsel), for appellants.
Richard Freiman & Associates, PLLC, New York (Gray L. Oxford of counsel), for respondents.

Order, Supreme Court, New York County (Nancy M. Bannon, J.), entered May 1, 2017, which, insofar as appealed from as limited by the briefs, granted the motion of defendants FC Northern Associates II, LLC and First New York Partners Management, LLC (collectively, defendants) for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Defendants established their entitlement to judgment as a matter of law in this action where infant plaintiff was injured
when a door leading to a rooftop parking garage in defendants' building closed on his finger. Defendants submitted evidence showing that the subject door was regularly inspected and that there were no prior complaints, accidents, or other indication that the door was defective (see Choudhury v City of New York, 106 AD3d 523 [1st Dept 2013]; Rodriguez v 105 E. Clarke Assoc. & LLC, 26 AD3d 204 [1st Dept 2006]).
In opposition, plaintiffs failed to raise an issue of fact. Plaintiffs' argument that the doctrine of res ipsa loquitur applies to this case is unpersuasive, since plaintiff's version of the incident does not rule out the possibility that the injury was caused by infant plaintiff's own voluntary actions (see Graham v Wohl, 283 AD2d 261 [1st Dept 2001]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 29, 2018
CLERK